DIXON, Chief Judge.
A divorce action in which the issues relating to the trial court’s decree as to custody and divorce are not in issue. The appellant wife who received a divorce, custody of three minor children, $600 per month child support, $500 per month alimony, and substantial attorney fees, attacks only the failure of the court to award alimony in gross.
She áttacks the trial court’s order on the sole ground that the evidence showed the husband’s net worth to be approximately $90,000. Her evidence demonstrated a need for $1,100 a month for support of herself and the children, and she requested and received an allowance of that amount. She also testified to prospective expenditures on the jointly owned family home, future expense of orthodontic services for one of the children and a negligible amount of unpaid bills. No specific request, other than the assertion of those prospective expenses, supports her claim that the trial court abused its discretion in the allowances made. The parties have both cited controlling authority that the allowances of the trial court for alimony are discretionary. Landreth v. Landreth, 454 S.W.2d 495 (Mo.1970). There is nothing in this record that will support a finding of an abuse of discretion by the trial court. Appellant moved for allowance of attorney fees and costs on appeal in the trial court. The trial court ordered payment of $500 costs of appeal, but stated he was “not ruling at this time in regard to attorney fee for plaintiff.” The judgment of the trial court is affirmed, but the cause is remanded for entry of an order determining the issue of attorneys’ fees to be allowed plaintiff for this appeal.
All concur.